Morris, J.
Appeal from a conviction of unlawfully selling intoxicating liquors to minors.
At the trial appellant offered to show that the liquor he was charged with selling was represented to him, when purchased for sale, as nonintoxicating, and-that he sold it as such. The offer was denied. The same contention was incorporated in a requested instruction which the court refused to give, and was also made the basis of a motion for a new trial, which was denied. These rulings, together with the refusal of the court to instruct the jury that they must find, in order to convict, that the sale charged was made unlawfully and wilfully, constitute the assignments of error.
*482Section 2445, Rem. Code, makes it a crime to sell or permit the sale of intoxicating liquor to any person under the age of twenty-one years. In this section the crime is in the sale and not in the intent. If appellant sold intoxicating liquors to minors he is guilty of the crime charged, irrespective of his intention, knowledge or belief as to the nonintoxicating quality of the thing sold. 23 Cyc. 184; State v. Gill, 89 Minn. 502, 95 N. W. 449; Williams v. State, 45 Tex. Cr. 477, 77 S. W. 215; Reed v. State, 53 Tex. Cr. 4, 108 S. W. 368, 126 Am. St. 765; Bacot v. State, 94 Miss. 225, 48 South. 228, 136 Am. St. 574, 21 L. R. A. (N. S.) 524; Beiser v. State, 9 Ala. App. 72, 63 South. 685.
Neither is it an essential element of the crime that the act be done wilfully—if done at all it is done unlawfully, and when the act is charged in the language of the statute and as contrary to the statute it is sufficient.
No error was committed in refusing the requested instruction and denying the motion for a new trial. Judgment affirmed.
Ellis, C. J., Fullerton, Main, and Chadwick, JJ., concur.